DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 07/30/2020 is acknowledged.  Claims 1-15 filed on 07/30/2020 are pending in this application.  

Response to Election/Restrictions
Applicant's election of Group (I), which encompasses claims 1-10, in the reply filed on 07/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Accordingly, claims 1-10 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 11-15 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/JP2017/027174 filed on 07/27/2017, and the PCT/JP2017/027174 claims foreign priority based on an application filed in Japan 2016-162520 filed on 08/23/2016.

Objection to Specification
The specification filed on 02/22/2019 is objected to because of the following informalities:
(1)	at page 20: [0053], line 12, it recites “alkaline)” which does not has the left bracket.  Likewise, at page 23: [0063], line 7, it recites “8).” which also does not has the left bracket.  Appropriated corrections are required.

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-2 and 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,712 B2.

The instant claims are drawn to a compound comprising silicon fine particles having a capability of generating hydrogen, wherein the compound is a solid formulation; and
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the compound further comprises a pH adjusting agent that makes a medium have a pH value of 5 or more;
wherein the pH adjusting agent is sodium hydrogen carbonate or wherein the medium is a liquid form.
The conflicting claims are drawn to a solid preparation comprising silicon fine particles, where the solid preparation having a capability of generating hydrogen; and
wherein the silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the solid preparation further comprises a pH value adjusting agent which cause a water-containing liquid to have a pH value of more than 7.4, and wherein the pH adjusting agent is sodium hydrogen carbonate.
(i)	The instant and conflicting claims differ in that instant claims 6 and 8 recite a medium which is a liquid form and its pH value is adjusted by the pH adjusting agent, where the conflicting claims 2 and 3 recite a water-containing liquid in which its pH is adjusted by the pH value adjusting agent.  As such, the conflicting “water-containing liquid” reads on the “medium” recited in the present claims.

It would have been obvious to a person of ordinary skilled in the art that the pH values of “5 or more” of the medium, as presently claimed, overlaps with the pH value of the water-containing liquid in the range of “7.4 or more” as recited in the conflicting claims.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-5 of U.S. Patent No. 10,617,712 B2 and the claims 1-2 and 5-8 in the instant application are obvious variants and are not patentability distinct.


(2)	Claims 1-2, 6 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-10 and 14 of co-pending U.S. Patent Application No. 16/633,807 (now patented).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims 1, 2, 6 and 8 are drawn to a compound comprising silicon fine particles having a capability of generating hydrogen; and
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the compound further comprises a pH adjusting agent that makes a medium have a pH value of 5 or more and wherein the medium is a liquid form.

The conflicting claims (i.e. claims 1, 5 and 9) are drawn to a drug comprising a silicon fine particle having a hydrogen-generating ability; and
wherein the silicon fine particle includes a silicon fine particle having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the drug further comprises a pH value adjusting agent that sets a pH value of a water-containing liquid to more than 7 and less than 9.
(1)	The instant and conflicting claims differ in that the instant claims 6 and 8 recite the pH adjusting agent makes a medium, which is a liquid form, have a pH value of 5 or more, where the conflicting claim 5 recites the pH value adjusting agent sets the pH value of a water-containing liquid to more than 7 and less than 9.
It would have been obvious to a person of ordinary skilled in the art that the pH values of 5 or more, as presently claimed, overlaps with the pH value of “more than 7 and less than 9” as recited in the conflicting claim.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-6, 8-10 and 14 of co-pending U.S. Patent Application No. 16/633,807 and the claims 1-2, 6 and 8 in the instant application are obvious variants and are not patentability distinct.

(3)	Claims 1-2 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 16 and 25 of co-pending U.S. Patent Application No. 14/916,650.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
instant claims are drawn to a compound comprising silicon fine particles having a capability of generating hydrogen, wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less.
The conflicting claims are drawn to a silicon fine particle for hydrogen production, which is crystalline have a crystallite diameter of les than 50 nm.
The instant and conflicting claims differ in that the claimed silicon fine particles have a crystallite diameter between 1 nm and 100 nm, where the conflicting silicon fine particles have a crystallite diameter of less than 50 nm.  It would have been obvious to a person of ordinary skilled in the art that the crystallite diameter of the present silicon fine particles and the conflicting silicon fine particles overlaps in the range from 1 nm to less than 50 nm.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 14, 16 and 25 of co-pending U.S. Patent Application No. 14/916,650 and the claims 1-2 in the instant application are obvious variants and are not patentability distinct.


(4)	Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6 and 16-18 of co-pending U.S. Patent Application No. 16/327,794.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a compound comprising silicon fine particles having a capability of generating hydrogen; and

wherein the compound further comprises a pH adjusting agent (i.e. sodium hydrogen carbonate) that makes a medium (i.e. a liquid form) have a pH value of 5 or more; or
wherein the silicon fine particles is blended in a medicine or is comprised in a medicine.
The conflicting claim 1 is drawn to a hydrogen supply material comprising silicon fine particles capable of generating hydrogen; and a medium that gets contact with the silicon fine particles.  The “silicon fine particles” reads on the “compound comprises silicon fine particles that is capable of generating hydrogen” as instant claim 1.
The conflicting claim 2 recites that the silicon fine particles is a solid formulation, which reads on the “compound is a solid formulation” as instant claim 5.
The conflicting claims 1, 3 and 18 also recites the medium which has a pH more than 7.4 and/or less than 8 and that gets contact with the silicon fine particles, and the medium contains sodium hydrogen carbonate.  As such, the conflicting “sodium hydrogen carbonate” reads on the “additional pH adjusting agent is sodium hydrogen carbonate” as instant claims 6 and 7; and the conflicting “medium which has a pH more than 7.4, or more than 7.4 and less than 8, and gets contact with the silicon fine particles” reads on the “medium have a pH of more than 5 and it gets contact with silicon fine particles” as instant claim 6.
The conflicting claim 5 recites the medium is a liquid form, which reads on the present “medium is a liquid form” as instant claim 8.
claims 3 and 9.
The instant and conflicting claims also differ in the manner the components are recited, such as the instant claims recite the compound comprises an additional pH adjusting agent, i.e. sodium hydrogen carbonate, that makes a medium have a pH of 5 or more, whereas the conflicting claims do not recite in such manner that an additional pH adjusting agent is present, but it recites the medium contains sodium hydrogen carbonate.  As such, one ordinary skill in the art would have recognized that the conflicting sodium hydrogen carbonate is the claimed pH adjusting agent.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-3, 5-6 and 16-18 of co-pending U.S. Patent Application No. 16/327,794 and the claims 1-3 and 5-9 in the instant application are obvious variants and are not patentability distinct.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Since the claims are unclear as to what is used to blend in a medicine or what is present in the solid formulation besides the silicon fine particles, one ordinary skill in the art cannot reasonably determine the scope of the instant claims 3-5 and, therefore, it renders these claim indefinite.

(2)	Claim 6 recites the limitation “the compound of claim 1, further comprising a pH adjusting agent that makes a medium have a pH value of 5 or more….”, which is indefinite because it is not clear if said “a medium” is an “additional” component added in the claim 6 besides the additional pH adjusting agent; OR Applicants are describing the function of the additional pH adjusting agent, which is for adjusting a medium to a pH of 5 or more when a medium contacts the claimed silicon fine particles, and is not claiming the presence of a medium in claim 6.  Since one ordinary skill in the art cannot reasonably determine if said medium is a part of the scope of claim 6, it renders the claim indefinite.
Claims 7-8 are also rejected because it depends from the rejected claim 6.

(3)	Claim 8 recites the limitation “the compound of claim 6, wherein the medium is…..” which is indefinite because it is not clear if Applicants intend to add or include the 

(4)	Claims 9 and 10 recite a “quasi-pharmaceutical product” which is indefinite because neither the specification nor the claims provide a clear definition of what the “quasi-pharmaceutical product” as claimed is.  Specifically, the term “quasi” in medical field is defined as “seemingly”, as evidenced by the attached Medical Definition of Quasi, therefore, the “quasi-pharmaceutical product” as claimed is not a clear defined pharmaceutical product known in the relevant field.  Since there is no recitation provided in the specification regarding the metes and bounds of the quasi-pharmaceutical product presently claimed, the claim is rendered indefinite.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1)	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBAYASHI et al. (WO2015033815A1, its machine English translation by EPO is cited as set forth below).
For claim 1, KOBAYASHI teaches the use of silicon fine particles for generating hydrogen (see: the attached machine English translation by EPO, reference claim 14).
For claim 2, KOBAYASHI teaches the silicone fine particles have a crystallite diameter of 100 nm or less (see: the attached machine English translation by EPO, reference claim 14).
For claims 6-8, KOBAYASHI teaches an example wherein an aqueous solution of sodium bicarbonate and sodium carbonate was prepared and its pH was adjust to 10, and were added to the silicon fine particles (see: the attached machine English translation by EPO, page 8, Examples 1-2 and 4).  As such, the “sodium bicarbonate and sodium carbonate” read on the “at least one pH adjusting agent is sodium carbonate and sodium bicarbonate” as instant claims 6 and 7.
Further, the “aqueous solution having the adjusted pH of 10” would read on the “medium have a pH value of 5 or more, the medium getting contact with the silicone fine particles” as instant claim 6; and the “medium is a liquid form” as instant claim 8.

(2)	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOORD et al. (U.S. PG-Pub. No. 2012/0275981 A1).
For claim 1, FOORD teaches a composition comprises nonpassivated silicon (see page 21: reference claim 39), which is capable of generating hydrogen (see: [0046]; & page 21: reference claim 40).
FOORD also teaches that the “nonpassivated silicon” consists of nanoparticles of silicon which have size in nanometer (nm) (see: [0057]), which reads on the “silicon fine particles” of claim 1.
For claim 2, FOORD teaches that the nonpassivated silicon comprises crystalline silicon having particle size of, i.e. 50 nm (see: page 21, reference claims 48 & 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1) in view of EROGBOGBO et al. (Nano Lett. 2013, 13, 451-456) and as evidenced by the attached Table: Bases - pH Values (obtained online via www.engineeringtoolbox.com).

Applicants Claim
Applicants claim a compound comprising silicone fine particles having a capability of generating hydrogen, wherein the silicon fine particles are blended in medicine for an animal or a plant, wherein the compound further comprises a pH adjusting agent that make a medium have a pH value of 5 or more.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claim 1, SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).  As such, the “active silicon nanoparticles” reads on the “silicon fine particles” as claimed.
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).
For claims 3 and 9, SLOOVERE teaches that the composition can be used on animals to be treated, i.e. for application for repelling birds, or treating horses and cows, or as food or feed for horses and cows (see: [0161-0163] & [0166-0169]).
For claims 4 and 10, SLOOVERE teaches that the composition can be used for application for treating plants (see: [0130] & [0171]).
	For claim 5, SLOOVERE teaches the composition can be in the form of powder, granules, pellets and food additives (see: [0046] & [0049]), which reads on the “solid formulation containing the silicon fine particles” as claimed.

ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SLOOVERE teaches the similar silicon nanoparticles of claim 1, which can be used for applications on animals and plants, as discussed supra.  However, SLOOVERE does not explicitly indicate that said silicon nanoparticles are capable of generating hydrogen, as recited in instant claim 1.  The deficiency is taught by the other reference EROGBOGBO et al.
EROGBOGBO teaches that any silicon nanoparticles, i.e. silicon particles having diameter of about 10 nm, when reacts or contacts with water under basic condition generate hydrogen much faster than bulk silicon (see page 451: ABSTRACT & Introduction).  As such, it reads on the similar “silicon fine particles having capability of generating hydrogen” as recited in instant claim 1.
EROGBOGBO also teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport (see: page 451 and ABSTRACT).
EROGBOGBO teaches that the silicon nanoparticles obtained have crystallite diameter (unetched) ~ 10 nm (see: page 453, right column, line 17-20), and said crystallite diameter is within the crystallite diameter (i.e. from 1 nm to 100 nm) of he present silicon fine particles as recited in instant claim 2.

As such, the “aqueous solution” taught by EROGBOGBO reads on the “medium contacts with the silicon fine particles and is a liquid form” as recited in instant claims 6 and 8; and the “sodium hydroxide or potassium hydroxide” reads on the “additional pH adjusting agent, which is sodium hydroxide and/or potassium hydroxide” as recited in instant claims 6 and 7.
With respect to the recitation of claim 6, wherein the “additional pH adjusting agent makes a medium to have a pH value of 5 or more”, although EROGBOGBO does not explicitly mention the aqueous solution of sodium hydroxide or potassium hydroxide has a pH more than 5, it is well-known in the chemical field that sodium hydroxide or potassium hydroxide in aqueous solution (e.g. 0.01N or 0.1N) typically has a pH value of 12.0 or 13.0 respectively, as evidenced by the attached pH values Table (Title: Bases - pH Values obtained online via www.engineeringtoolbox.com).  As such, EROGBOGBO’s teaching also meet the pH of the medium as claimed.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the silicon nanosize particles (i.e. those having nanoparticles diameter of about 10 nm and can generate hydrogen as taught by EROGBOGBO) to produce products, i.e. as a medicine or a feed for use in animals or 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616